|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

WALTER BRATVOLD,
P|aintiff .
v. : 3:17-CV-2317
(JUDGE MAR|AN|)
ALLENTOWN POL|CE DEPARTMENT, :
Defendant
ORDER
AND NOW, TH|S g z AY OF OCTOBER, 2018, upon review of

Magistrate Judge Meha|chick’s Report and Recommendation (“R&R”) (Doc. 23) for clear
error or manifest injustice, |T |S HEREBY ORDERED THAT:

1. The R&R (Doc. 23) is ADOPTED for the reasons set forth therein.

2. Defendant’s Motion to Dismiss P|aintist Comp|aint or in the A|ternative Motion to
Transfer Venue (Doc. 19) is GRANTED AS FOLLOWS: the above-captioned action
is TRANSFERRED to the United States District Court for the Eastern District of
Pennsy|vania.

3. The C|erk of Court is directed to CLOSE the case in the United States District Court

for the Midd|e District of Pennsy|vania.

 

Robiert o. Mafiani/ `
United States District Judge

